Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/3/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-13, elected claims, are pending and are presented for examination.  

Response to Amendment and Argument
Claim 1 is amended to recite “wherein said second array of magnets are electromagnets”.  Examiner found the description of Fig. 8A in original specification only applies for said second array of magnets are electromagnets.   
US 20220045562 A1 [0089] FIG. 8A is a schematic illustration of the driving portion of a magnetic generator in accordance with an embodiment of the current invention. In some, mounts 402 for magnets may be arranged in a progressively changing orientation according to the face of a twisted band (e.g., 401, 101 for example a mobius strip) on a rotor. For example, mounts 402 are placed perpendicular to the face twisted band 401. Optionally the rotor is mounted on an axle 816. In some embodiments, the rotor is positioned between stationary arrays of magnets (for example discs/plates 612 may have magnets positioned in mounts 602). Optionally, the stationary magnets are all oriented in the same direction and/or arranged in a circular array. The magnets may include permanent magnets and/or electromagnets. The magnetic fields between the stationary magnets and the magnets mounted on the rotor optionally cause the rotor to rotate and/or rotate the axle 816. Power from the rotating rotor may be used to drive a generator and/or produce electricity. Alternatively or additionally, the stationary magnets may be arranged in progressively changing orientation and/or the magnets of the rotor may have a single orientation.

Thus, the specification describes “the stationary magnets are all oriented in the same direction”.  It is same as that in SUMMARY OF THE INVENTION.   

    PNG
    media_image1.png
    132
    585
    media_image1.png
    Greyscale

Thus, the invention describes the second array of magnets are having a fixed orientation in the same direction, regardless of permanent magnets or electromagnets.  The amended claim defines in case of electromagnets. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claimed invention, described in specification and drawing, is a system for power generation with motor-generator.   Rotating power is obtained by a first array of magnets (210) of a twisted band (e.g., Figs. 1A-4B) and a second array of magnets having a fixed orientation (e.g., Figs. 8A, 8B, 16-19); wherein interaction between the first array of magnets and the second array of magnets rotates a rotor of an electric generator (e.g., 1032, 1132, 1232, 1332, 1432, 1532 in Figs. 10-15).  
In disclosure, the first array of magnets of a twisted band is permanent magnets (210: a North pole 211a, a South pole 211b, Fig. 2); and the second array of magnets may be permanent magnets and/or electro-magnets. 
Specification describes (pages 14 and 16) that, in case of electromagnets, orientation and/or magnetic field strength may be changed by changing an applied current; or fixed orientation such that same polar orientation (for example with the north poles all on one face of the plate/disc and the South poles on the opposites face). 
Among disclosed various embodiments, Fig. 8A in original specification only applies for said second array of magnets are electromagnets, while a first array of magnets variable oriented according to a surface of a twisted band.  Refer “Response to Amendment and Argument” above.  The claim amendment defines said second array of magnets are electromagnets.  The embodiment in specification defines the stator with electromagnets configured with a fixed orientation in the same direction. 
Note that Figs. 8B shows stator 612 is of permanent magnets, which does not apply the claim. 

Even if the claim is broadly configured and “electromagnet” can be variable orientation of fixed orientation, the system as claimed should be working in all cases.  
However, in the case of describes the second array of electromagnets having a fixed orientation in the same direction, interaction between the first array of magnets and the second array of magnets can not rotate or generate electricity in a rotor of electric motor or generator.  See previously attached an example reference: “Perpetual Motion is Impossible - The Reed Magnetic Motor”, June 25, 2013.  

Critical feature to enable the operation is variable orientation in the electromagnets as well.  
2164.08(c) Critical Feature Not Claimed
A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112.

With the amended claim feature by “electromagnet”, it is subject to restriction practice.   
Species (1): electromagnets with variable orientation as disclosed.
Species (2): electromagnets with fixed orientation as disclosed.  
However, since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, Species (1) is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b)  and MPEP § 821.03

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is inoperative and therefore lacks utility. 
Because of the reasons described in rejection under 112 (enablement) above, claimed invention is rejected under 35 USC 101.  The claimed invention is not configured operable.  

Prior Art Made of Record
The prior art made of record is considered pertinent to applicant's disclosure. 
Finkle et al (US 20110101814 A1) is an example readable with the claim and enabled structure.  
Claim 1. (Currently Amended) A system for power generation comprising: 
a first array of magnets (41, 42) variable oriented according to a surface of a twisted band (surface formed by 32 as the bars are twisted) [0071, 0075]; 
a second array of magnets (14); wherein said second array of magnets are electromagnets [0070]; 
wherein interaction between the first array of magnets and the second array of magnets rotates a rotor [003-0004, 0094, 0107].
It is inherent that the power from rotation of the rotor is used to generate electrical power (called back EMF simultaneously).  
Reference: Murray (US 20130187586 A1), McMullen (US 20150333584 A1) 
It is also well-known in the art with set of motor-generator, wherein power from rotation of the rotor is used to generate electrical power.
Reference: Ross (US 20110049892 A1), Rogers (US 20110050018 A1) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834